DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reply Under 37 CFR 1.111

The submission of the reply filed on 11/24/2021 to the non-final Office action of 8/24/2021 is acknowledged. The Office action on currently pending elected claims 1, 2, 8-13, 16, and 17 follows.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 1, 2, 8-13, 16, and 17, are rejected under 35 U.S.C. 103 as being unpatentable over CN 102, 859, 682 to Takagi et al. (hereafter “Takagi”, of record) in view of US 2016/0344384 to Hague et al. (hereafter “Hague”).
Regarding claims 1 and 8, Takagi discloses an apparatus (Fig. 2-8)  comprising: a solid state switching device (200) having an outer housing (8, 10), a first electrical power terminal (138) and a second electrical power terminal (188), the solid state switching device includes: a power electronics module (300) disposed within the outer housing and having at least two solid-state IGBT (par. [0066], [0067]) components (156, 166, 328, 330) to regulate flow of current between the first electrical power terminal and the second electrical power terminal (see the current sensor (180)); a first heat sink (307A) positioned on a first side of the power electronics module and a second heat sink (307B) positioned on a second side of the power electronics, the first side of the power electronics opposite the second side of the power electronics (Fig. 6), each of the first heat sink and second heat sink in thermal contact with the power electronics module; and a control electronics printed circuit board (20, 22) positioned on a lateral side of the power electronics module, the lateral side extending between the first side and the second side of the power electronics (Fig. 3, 4), the control electronics printed circuit board (20, 22) coupled to the power electronics through an electrical flexible connector / connection (as depicted on Fig. 6-8, the connector(s) / connection(s) (325) are made of thin conductors, which are inherently flexible).
Regarding claims 9, 10, and 16, Takagi discloses an apparatus (Fig. 2-8) comprising: a solid state circuit breaker (200) to monitor current flow (see the current sensor (180)) in a circuit connection between a first power terminal (138) and a second power terminal (188), the solid 
Regarding the aforementioned claims Takagi does not disclose that at least two solid-state components are in anti-parallel configuration to regulate a bi-directional flow of current between the first and second electrical terminals.
Hague discloses a bi-directional power switch (Fig. 4) comprising at least two solid-state components (thyritsors) are in anti-parallel configuration to regulate a bi-directional flow of current between the first and second electrical terminals (A1, A2) for the benefits of predictably 
It would have been obvious to a person of the ordinary skill in the related arts before the effective filing date of the claimed invention to have modified to Takagi according to the teachings of Hague by providing a bi-directional switch (e.g., in series with power terminal (188), etc.), thus rendering the combination to have at least two solid-state components that are in anti-parallel configuration, in order to regulate the bi-directional flow of current between the first and second electrical terminals, thus predictably controlling and protecting power supply to the load (par. [0003], [0024]-[0029], etc.). All claimed elements were known in the prior art and one skilled in the art could have combined / modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).
Regarding claim 2, Takagi discloses that the control electronics printed circuit board (20, 22) extends past the first side to be adjacent to the first heat sink (307A) and also extends past the second side to be adjacent to the second heat sink (307B) (Fig. 3, 4, 6).
Regarding claim 12, Takagi discloses that the power electronics module is connected to the control electronics printed circuit board (20, 22) through one of a pin, lead, and a flexible connection ((325), Fig. 2, 6).
Regarding claim 11, Takagi as modified discloses all as applied to claim 10 above, but that a substrate (348, 600) of the power electronics is made of ceramic.
It would have been obvious to a person of the ordinary skill in the related arts before the effective filing date of the claimed invention to have selected any appropriate known material for In re Leshin, 125 USPQ 416.
Regarding claim 13, Takagi discloses that the control electronics PCB includes a gate driver (174), the gate driver commands the at least two solid state components (156, 166, 328, 330) of the power electronics module (Fig. 2).
Regarding claim 17, Takagi discloses that the control electronics PCB (20, 22) includes an elongate axis of extension (Fig. 3, 4, 17), the power electronics module (300) includes an elongate axis of extension (Fig. 6), and wherein the elongate axis of extension of the control electronics printed circuit board is mounted at an angle (e.g., of 90°, etc.) relative to the elongate axis of extension of the power electronics module (Fig. 4).

Response to Arguments

Applicant's arguments have been fully considered but they are not persuasive.
Regarding the withdrawal of claims 3 and 6 as per the Restriction/Election requirement, Applicant contends that, allegedly, “Species II does not preclude the power electronics including a printed circuit board…Applicant's Specification expressly notes that the orientation can include any "other suitable angle" besides vertical. (Spec. at 14.) Applicant requests favorable consideration of the claim”.
In response the Office would like to reiterate that the elected Species II is presented on drawings do not even show the above claimed features of claims 3 and 6. 
Furthermore, in the Restriction/Election requirement the Office has clearly stated that “[s]hould Applicant traverse on the ground that the inventions are not patentably distinct, Applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case”. However, Applicant has failed to do so. Accordingly, said claims 3 and 6 stand withdrawn as drawn to the non-elected Species. The requirement is still deemed proper and is therefore made FINAL.
Furthermore, regarding the art rejection, Applicant contends that, allegedly, “Takagi discloses "soldering." Takagi does not, however, disclose, teach, or suggest "wherein the control electronics printed circuit board is connected to the power electronics module through a flexible connector," as recited in amended claim 1”.
The Office respectfully disagrees. On the contrary, as depicted on Fig. 6-8 of Takagi, the connector(s) / connection(s) (325) are made of thin conductors, which are inherently flexible. The “soldering” does not preclude said connector(s) / connection(s) (325) from being flexible, since the flexible connector(s) / connection(s) can be also soldered.
The remaining arguments are moot in view of the new grounds of rejection.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anatoly Vortman whose telephone number is (571)272-2047. The examiner can normally be reached Monday-Thursday, between 10 am and 8:30 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash N. Gandhi can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https:// patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 



/Anatoly Vortman/
Primary Examiner
Art Unit 2835